Mr. Justice McSurely delivered the opinion of the court. 3. Roads and bbidges, § 232*—when owner of vehicle liable for hilling child playing in street. Where a fourteen-months-old child, in the custody of a nine-year-old sister, while playing with other children about a sand pile in a public street was run over and killed by a team driven at a fast trot on the wrong side of the street, the driver of which paid no heed to warning cries of persons in the street, and knew nothing of the accident until his horses were stopped by a pedestrian about seventy-five feet from the scene of the accident, a verdict for plaintiff was held to be sustained by the evidence.